[Cite as In re C.R., 2021-Ohio-2456.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




IN RE:
                                                          CASE NO. 9-20-42
        C.R.,

ADJUDICATED                                               OPINION
DELINQUENT CHILD.




                 Appeal from Marion County Common Pleas Court
                                 Family Division
                          Trial Court No. 2019 DL 00347

                       Judgment Reversed and Cause Remanded

                              Date of Decision: July 19, 2021




APPEARANCES:

        Nathan Heiser for Appellant

        Caleb Carson, III for Appellee
Case No. 9-20-42


ZIMMERMAN, J.

       {¶1} Appellant, the State of Ohio, appeals from the judgment of the Marion

County Court of Common Pleas, Family Division, declining to classify the appellee,

C.R., as a “[j]uvenile offender registrant”. For the reasons that follow, we reverse.

       {¶2} This case stems from a November 9, 2018 altercation between C.R. and

other juveniles in an institution operated by the Ohio Department of Youth Services

(“ODYS”) wherein “Jane Doe”, an employee of ODYS, tried to intervene to stop

the fight. (Nov. 2, 2020 Tr. at 8). This incident occurred while C.R., a child, was

institutionalized at an ODYS institution pursuant to a commitment to ODYS. (Id.

at 7-8); (Oct. 1, 2019 Tr. at 3-11); (Doc. No. 1).

       {¶3} As a result of the altercation and in February 2019, a complaint was

filed with the Cuyahoga County Common Pleas Court, Juvenile Division, alleging

C.R. was a “[d]elinquent child” for committing acts that if charged as an adult would

constitute Assault in violation of R.C. 2903.13(A), a third-degree felony;

Aggravated Riot in violation of R.C. 2917.02(B)(2), a third-degree felony; and

Gross Sexual Imposition (“GSI”) in violation of R.C. 2907.05(A)(1), a fourth-

degree felony. (Nov. 2, 2020 Tr. at 9-10); (Doc. No. 1).

       {¶4} In July 2019, C.R. entered an admission to Count Three (as amended)

to Attempted GSI under R.C. 2923.02 and R.C. 2907.05(A)(1), a fifth-degree




                                         -2-
Case No. 9-20-42


felony. (Id.). The trial court thereafter adjudicated C.R. a “[d]elinquent child”.1

(Id.). At the initial disposition hearing held in Cuyahoga County and prior to the

issuance of dispositional orders, it became apparent to the trial court (based on the

probation report) that C.R. was a legal resident of Marion County, Ohio. (Id.).

Thereafter, the Cuyahoga County trial court transferred the case to Marion County

Common Pleas Court, Family Division, for disposition, which Marion County

accepted. (Doc. Nos. 1, 2). See Juv.R. 11; R.C. 2151.271.

        {¶5} At the further dispositional hearing held in October 2019 in Marion

County, the dispositional court ordered that C.R. remain in the Indian River Juvenile

Correctional Facility of ODYS pending an assessment; that he be continued for an

indefinite period of community control; and that, a commitment to ODYS for a

minimum of six months be imposed. (Oct. 1, 2019 Tr. at 11-12); (Doc. No. 4).

Moreover, the dispositional court ordered that the 6-month commitment to ODYS

run concurrent with the one-year commitment imposed in C.R.’s companion case.2

(Id.); (Id.).

        {¶6} Thereafter, having been notified that C.R. was scheduled for release on

November 10, 2020, the dispositional court scheduled a sex-offender classification


1
  It appears from the limited record before us arising from Cuyahoga County Common Pleas Court, Juvenile
Division, that the Assault and Aggravated-Riot charges were dismissed on the State’s motion. (Mar. 15,
2021 Supp. Records).
2
  C.R. had multiple companion cases before the dispositional court at the time of the further dispositional
hearing. (Oct. 1, 2019 Tr. at 11-12). In addition to the commitment imposed herein, a second commitment
to ODYS for a minimum of six months was imposed, which was also run concurrent to the one-year
commitment referenced above. (Id.). The records for C.R.’s companion cases are not before us on appeal.

                                                   -3-
Case No. 9-20-42


hearing and ordered that C.R. be transported for said hearing. (Nov. 2, 2020 Tr. at

2); (Doc. Nos. 5, 6). However, at the classification hearing, the dispositional court

declined to classify C.R. as a “[j]uvenile offender registrant” pursuant to R.C.

2152.83(B). (Id. at 12); (Doc. No. 8).

       {¶7} The State timely appeals the judgment of the dispositional court and

raises one assignment of error for our review. (Doc. No. 9).

                                Assignment of Error

       The Trial Court Erred By Failing To Classify C.R. As A Juvenile
       Sex Offender Registrant When It Was Required To Do So Under
       R.C. 2152.83.

       {¶8} In its sole assignment of error, the State argues that the decision of the

dispositional court to not classify C.R. as a “[j]uvenile offender registrant” pursuant

to the provisions set forth in R.C. 2152.83(A), and thus designate him as a Tier I, II,

or III sex offender/child-victim offender under R.C. 2152.82(B)(5), is an error of

law.

                                  Standard of Review

       {¶9} Appellate courts apply a de novo standard of review to an appeal from

a trial court’s interpretation and application of a statute. In re A.K., 9th Dist. Medina

No. 09CA0025-M, 2009-Ohio-4941, ¶ 13, rev’d on other grounds, In re Cases Held

for the Decision in In re D.J.S., 130 Ohio St.3d 253, 2011-Ohio-5349. See also In

re Adoption of O.N.C., 3d Dist. Crawford No. 3-10-10, 2010-Ohio-5187, ¶ 11, citing


                                          -4-
Case No. 9-20-42


Dawson v. Dawson, 3d Dist. Union Nos. 14-09-08, 14-09-10, 14-09-11, and 14-09-

12, 2009-Ohio-6029, ¶ 45, citing State v. Wemer, 112 Ohio App.3d 100, 103 (4th

Dist.1996). A de novo standard of review requires an independent review of the

trial court’s decision without any deference to the trial court’s determination. In re

J.M., 3d Dist. Wyandot No. 16-12-01, 2012-Ohio-4109, ¶ 15, citing Arnett v.

Precision Strip, Inc., 3d Dist. Auglaize No. 2-11-25, 2012-Ohio-2693, ¶ 10, citing

Castlebrook, Ltd. v. Dayton Properties Ltd. Partnership, 78 Ohio App.3d 340, 346

(2d Dist.1992).

                                                   Analysis

         {¶10} R.C. 2152.83 sets forth the process for juvenile-sex-offender

registration and classification for a “[d]elinquent child” at the time of release from

a secure facility. R.C. 2152.83; R.C. 2152.02(E). The timing of the classification

hearing depends on the age of the child at the time he or she committed the offense.3

See R.C. 2152.83(A)(1)(b), (B)(1)(b).                     Specifically, R.C. 2152.83(A) requires

mandatory classification and registration of juvenile-sex offenders when the child


3
   R.C. 2152.83(A) applies to a juvenile who was 16 or 17 years old at the time he or she committed the
offense. See R.C. 2152.83(A)(1)(b). When division (A) applies the juvenile court “shall issue as part of the
dispositional order or, if the court commits the child for the delinquent act to the custody of a secure facility,
shall issue at the time of the child’s release from the secure facility an order that classifies the child a
“[j]uvenile offender registrant” and specifies that the child has a duty to comply with sections 2950.04,
2950.041, 2950.05, and 2950.06.” (Emphasis added.) R.C. 2152.83(A)(1). R.C. 2152.83(B) applies when
the juvenile was 14 or 15 at the time he or she committed the offense. See R.C. 2152.83(B)(1)(b). Under
division (B), the court is not required to classify the juvenile as a “[j]uvenile offender registrant”. Instead,
the court, “on the judge’s own motion, may conduct at the time of disposition of the child or, if the court
commits the child for the delinquent act to the custody of a secure facility, may conduct at the time of the
child’s release from the secure facility a hearing” to determine whether the juvenile should be classified.
(Emphasis added.) R.C. 2152.83(B)(1), (2).

                                                      -5-
Case No. 9-20-42


is adjudicated delinquent for a “[s]exually oriented offense” or a “[c]hild-victim

oriented offense”; the child was 16 or 17 years old at the time the offense was

committed; and the court was not required to classify the child as either a “[j]uvenile

offender registrant” or “[p]ublic registry qualified juvenile offender” under other

specified provisions of the Revised Code. R.C. 2152.83(A)(1)(a)-(c). See also R.C.

2950.01(B)(1), (M), (N).

       {¶11} Once the trial court determines R.C. 2152.83(A)(1)(a)-(c) is applicable

and prior to issuing its order under division (A)(2), the trial court must conduct a

hearing as set forth in R.C. 2152.831 to determine whether the child is a Tier I, II,

or III sex offender/child-victim offender and must include the trial court’s

determinations identified as set forth in R.C. 2152.82(B)(5) in that order. R.C.

2152.82(B)(5); R.C. 2152.83(A)(2); R.C. 2151.831(A).                While mandatory

registrants are not permitted a hearing prior to the imposition of the duty to register,

the trial court is still afforded some discretion over mandatory registrants as to Tier

classification and the registrant’s ability to seek modification of their registration

duties. In re D.S., 146 Ohio St.3d 182, 2016-Ohio-1027, ¶ 33; In re T.M., 11th

Geauga No. 2016-G-0060, 2016-Ohio-8425, ¶ 10-11. Moreover, at a completion-

of-disposition orders hearing, the trial court may exercise its discretion to continue

the Tier classification, modify it, or declassify the “[j]uvenile offender registrant”.




                                          -6-
Case No. 9-20-42


In re D.R., 1st Dist. Hamilton No. C-190594, 2021-Ohio-1797, ¶ 17, citing R.C.

2152.84. See also R.C. 2152.85; R.C. 2152.851.

         {¶12} Indeed, according to our review of the record, there was no dispute

that C.R. was scheduled to be released from a secure facility (at the time of the

hearing) after serving an ODYS commitment based upon an act in which he was

adjudicated a “[d]elinquent child” on or after January 1, 2002. Further, there was

no dispute that C.R. was 16 years old at the time of the commission of the offense

or that R.C. 2152.83 is the applicable statute.4 (Nov. 2, 2020 Tr. at 2, 10). (See

Doc. Nos. 1, 5, 6); R.C. 2152.02(A), (B), (C)(1), (C)(3), (E)(1); R.C.

2152.83(A)(1)(a)-(c). Hence, the only remaining issue before this court is whether

an Attempted GSI constitutes a “[s]exually oriented offense” under R.C. 2152.02

and R.C. 2950.01.5 R.C. 2152.02 provides in its pertinent part:



4
  To the extent that C.R. now asserts that the State was required to submit additional proof (by way of
testimonial or documentary evidence) of C.R.’s age at the time of commission of his offense during his
classification hearing, his argument is specious. (Appellee’s Brief at 3). Indeed, the dispositional court was
aware of C.R.’s age because it was included in the judgment entry of discretionary transfer as a factual
finding; C.R.’s date of birth, age, and the date of offenses were listed in the complaint, and the State argued
that C.R. was 16 years old at the time he committed his offense (Attempted GSI), thereby, subjecting him to
the mandatory classification and registration requirements set forth in R.C. 2152.83(A)(1) at the classification
hearing. (Doc. No. 1); (Nov. 2, 2020 Tr. at 10-11). Certainly, C.R. never disputed that he did not meet the
statutory criteria for mandatory classification and registration before the dispositional court and now raises
error for the first time on appeal. See In re D.S., 146 Ohio St.3d 182, 2016-Ohio-1027, ¶ 17 (concluding
where a “dispute cannot be resolved on the face of undisputed allegations in the complaint, we hold that the
court must make a finding regarding age eligibility before subjecting the child to classification. However,
that age-eligibility finding may occur, as it did here, prior to or at the classification hearing”). Consequently,
the State was not required to put on evidence as to an age-eligibility finding since there was no dispute. See
id.
5
  Instead, the dispositional court’s focus was on factual determinations as to adjudication (which had
previously been addressed by the Cuyahoga County trial court) and whether there was a pattern of “[s]exual
conduct” as to the underlying facts. (Nov. 2, 2020 Tr. at 8). See R.C. 2907.01(A). Compare R.C.
2907.01(B).

                                                      -7-
Case No. 9-20-42


       (X) “Sexually oriented offense,” “juvenile offender registrant,”
       “child-victim oriented offense,” “tier I sex offender/child-victim
       offender,” “tier II sex offender/child-victim offender,” “tier III sex
       offender/child-victim offender,” and “public registry-qualified
       juvenile offender registrant” have the same meanings as in section
       2950.01 of the Revised Code.

See R.C. 2152.02(X). R.C. 2950.01 states in its pertinent parts:

       (A) “Sexually oriented offense” means any of the following
       violations or offenses committed by a person, regardless of the
       person’s age:

       (1) A violation of section 2907.02, 2907.03, 2907.05, 2907.06,
       2907.07, 2907.08, 2907.21, 2907.22, 2907.32, 2907.321, 2907.322, or
       2907.323 of the Revised Code;

       ***

      (14) Any attempt to commit, conspiracy to commit, or complicity in
      committing any offense listed in division (A)(1), (2), (3), (4), (5), (6),
      (7), (8), (9), (10), (11), (12), or (13) of this section.

(Emphasis added.) 2950.01(A)(1), (14). See also R.C. 2950.01(E)(1)(c), (h); R.C.

2950.01(F)(1)(c), (i); and R.C. 2950.01(G)(1)(b), (i). Since Attempted GSI is

considered a “[s]exually oriented offense” under R.C. 2950.01 and because the other

statutory criteria as set forth in R.C. 2152.83(A)(1)(a)-(c) is applicable under the

facts presented, we conclude that the dispositional court was required to classify

C.R. as a “[j]uvenile offender registrant”.           See R.C. 2950.01(M); R.C.

2152.83(A)(1)(a)-(c).

      {¶13} Accordingly, we sustain the State of Ohio’s sole assignment of error.



                                         -8-
Case No. 9-20-42


       {¶14} Having found error prejudicial to the appellant herein in the particulars

assigned and argued in his assignment of error, we reverse the judgment of the

dispositional court and remand for further proceedings consistent with this opinion.

                                                            Judgment Reversed and
                                                                 Cause Remanded


WILLAMOWSKI, P.J. and MILLER, J., concur.

/jlr




                                         -9-